Title: [Diary entry: 26 April 1788]
From: Washington, George
To: 

Saturday 26th. Thermometer at 60 in the Morning—58 at Noon and 54 at Night. Morning very heavy, with the Wind at No. Wt.—then No. Et. and East and afterwards So. Et. Clouds & heavy appearances of rain continued all day. Rode to all the Plantations—the Fishing landing & brick Makers. But few fish caught to day. At the Ferry, the Plows continued breaking up No. 7. The Women puttg. up fence between No. 2 & 3, & round the Brick yard. At French’s, the Plows (same as yesterday) were breaking up No. 3 for Corn, and this was full wet. The ground they crossed yesterday, & began to harrow, in order to prepare it for Oats and grass-seeds was in much worse condition by the Rain of yesterday than it was before the Plows crossed it. The Women were (as yesterday) endeavouring to cleanse it of the grass & rubbish. At Dogue-run, the Plows were employed as yesterday and the Women, after chopping the ground for Flax in the Meadow were employed in taking up the Persimon grubs in No. 7. At Muddy hole, the Plows were at Frenchs, as yesterday. The harrow was employed in putting in Buck Wheat in No. 3. So. of the road in the East cut; in which was sown 4 bushels—too much by one half. This was harrowed in one way, and part (South) but

not the whole, crossed. Finished Planting the Irish Potatoes East part of the above cut 11¼ bushls.—covered as yesterday. In the Neck, the same work, precisely, going on as yesterday.